Ferguson, Judge
(concurring in the result) :
I concur in the result.
My brothers hold that there was error but no prejudice when defense counsel was not given notice of the time when accused was to be psy-chiatrically examined. While I disagree, the holding of the majority has now become the law of this Court. United States v Babbidge, 18 USCMA 327, 40 CMR 39; United States v Wilson, 18 USCMA 400, 40 CMR 112; United States v Schell, 18 USCMA 410, 40 CMR 122; United States v Ross, 19 USCMA 51, 41 CMR 51. I wrote separately in each of the cited cases and need not restate my views. In such a situation, I have no alternative but to concur in the result in this case.